                                                                                1   THE AMIN LAW GROUP, LTD.                                 JS-6
                                                                                2   Ismail Amin, Esq. (SBN 231232)
                                                                                       iamin@talglaw.com
                                                                                3   Katherine J. Vescera, Esq. (SBN 287171)
                                                                                4       kvescera@talglaw.com
                                                                                    2211 Michelson Drive, Suite 1270
                                                                                5
                                                                                    Irvine, CA 92612
                                                                                6   Telephone: 949. 502.7715
                                                                                7   Facsimile: 949.266.8406

                                                                                8   ABRAMS, FENSTERMAN, FENSTERMAN,
                                                                                9   EISMAN, FORMATO, FERRARA,
                                                                                    WOLF & CARONE, LLP
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP




                                                                               10
                                                                                    Seth L. Berman, Esq. (pro hac vice)
                                                                               11     sberman@abramslaw.com
                                                                               12
                                                                                    3 Dakota Drive, Suite 300
                                                                                    Lake Success, NY 11042
                                                                               13   Telephone: 516.328.2300
                                                                               14   Facsimile: 516.328.6638
                                                                               15   Attorneys for Plaintiff FREEPLAY MUSIC, LLC
                                                                               16
                                                                                                         UNITED STATES DISTRICT COURT
                                                                               17
                                                                               18                      CENTRAL DISTRICT OF CALIFORNIA
                                                                               19
                                                                                    FREEPLAY MUSIC, LLC,                      )   Case No. 2:19-cv-05890-RGK-SK
                                                                               20                                             )
                                                                               21
                                                                                                    Plaintiff,                )   [PROPOSED] ORDER TO
                                                                                                                              )   DISMISS ALL CLAIMS WITH
                                                                               22                        v.                   )   PREJUDICE
                                                                               23                                             )
                                                                                    THERMALTAKE USA INC., and                 )   Judge:
                                                                               24   THERMALTAKE TECHNOLOGY CO.,               )
                                                                                                                                  Hon. R. Gary Klausner
                                                                               25   LTD.,                                     )
                                                                                                                              )
                                                                               26                                                 Magistrate Judge:
                                                                                                      Defendants.             )
                                                                               27                                                 Hon. Steve Kim

                                                                               28




                                                                                         [PROPOSED] ORDER TO DISMISS ALL CLAIMS WITH PREJUDICE
                                                                                    81712684v.1
                                                                                1
                                                                                2                                  ORDER OF DISMISSAL
                                                                                3           Based upon the facts laid out in the Stipulation of Dismissal, and for good cause
                                                                                4   shown, the Court hereby orders the dismissal of all claims, with prejudice, brought by
                                                                                5   Plaintiff FREEPLAY MUSIC, LLC against Defendants THERMALTAKE USA INC.,
                                                                                6   and THERMALTAKE TECHNOLOGY CO., LTD., with each party to bear its own
                                                                                7   attorney’s fees and costs.
                                                                                8
                                                                                9           IT IS SO ORDERED.
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP




                                                                               10
                                                                               11   Dated: February 20, 2020
                                                                               12                                        _____________________________
                                                                               13                                        HON. R. GARY KLAUSNER
                                                                               14                                        UNITED STATES DISTRICT JUDGE
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28




                                                                                         [PROPOSED] ORDER TO DISMISS ALL CLAIMS WITH PREJUDICE
                                                                                    81712684v.1
